Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 20 is rejected for the recitation of “(a sulfuric acid relative viscosity of a chip) – (a sulfuric acid relative viscosity of a raw yarn) is -0.2, -0.3, -0.4 and -0.5. The result from the equation cannot be -0.2, -0.3, -0.4 and -0.5 all at the same time. It is believed Applicant intended to recite “-0.2, -0.3, -0.4 or -0.5”. Applicant is advised to clarify the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. (PG Pub. 2009/0281210) in view of Masuda et al. (JP 2012/2512630.
Regarding claims 5, 8-9 and 18, Aramaki teaches a polyamide 610 filament having a sulfuric acid relative viscosity within the claimed range and a moisture content of 0.06-1% with examples that teach moisture content in the claimed range [0039 and 0066]. Aramaki teaches the polyamide filament is produced from a chip of polyamide 610 which is material at spinning having a sulfuric acid relative viscosity within the claimed range. Further Aramaki teaches controlling the water content affects suppression of agglomeration of particles, appearance, color, tone, heat aging resistance and toughness. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed moisture content through routine experimentation. Aramaki teaches the polyamide is a filament, but is silent regarding filament being multifilament. However, in the art of fiber making, multifilaments are well known and would have been obvious to one of ordinary skill in the art at the time of the invention. The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality.” .” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.”. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of the cited art possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Aramaki is silent regarding the claimed take-up speed and draw ratio. However, Masuda et al. teach draw ratio in the claimed range and take-up speed in the claimed range in order to provide polyamide fiber with excellent mechanical properties. It would have been obvious to one of ordinary skill in the art to use the draw ratio and take-up speed of Masuda et al. in Aramaki in order to provide polyamide fiber with excellent mechanical properties. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality.” .” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.”. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of the cited art possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 6, 12-13 and 21, The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality. When the moisture percentage of polyamide 610 is less than 0.05%, the fluff quality is deteriorated.” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.” Therefore, given Aramaki teaches the claimed relative viscosity and moisture content, the claimed number of fluffs are also taught by Aramaki. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of the cited art possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Aramaki teaches a moisture content of 0.06-1% and therefore the claimed difference in sulfuric acid relative viscosity of the chip and the raw yarn is within the claimed range as admitted by Applicant, the moisture content is 0.05-0.13%. the viscosity of the raw yarn is smaller than the viscosity of the chip. Aramaki teaches the moisture content range including 0.06-0.13% and therefore, the claimed difference in sulfuric acid relative viscosity of the chip and the raw yarn is obvious over Aramaki. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7, 10-11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. (PG Pub. 2009/0281210) in view of Masuda et al. (JP 2012/2512630 in view of Kawakami et al. (JPH08-81822).
Regarding claims 7, 11, 17 and 19, The previous combination is relied upon as set forth in the rejections of claims 5, 6 and 8 and incorporated herein by reference. The previous combination is silent regarding the claimed total fineness. However, Kawakami et al. teach a total fineness of a polyamide multifilament is 10-2000 denier (11-2222 dtex) and also teaches 1208 dtex in Example 1 which reads on the claimed total fineness in order to diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the total yarn fineness of Kawakami et al. in Aramaki in order to diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 10, 14, The previous combination is relied upon as set forth in the rejections of claims 5 and 6 and incorporated herein by reference. The previous combination is silent regarding the claimed single filament fineness. However, Kawakami et al. teach a single filament fineness of 2-30 denier (2.2-33 dtex). diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the single filament fineness of Kawakami et al. in the previous combination in order to diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Regarding claims 15-16, The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality.” .” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.”. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of the cited art possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
	Applicant argues Aramaki does not teach the claimed take-up speed and draw ratio. As set forth above, Masuda et al. teach the take-up speed and draw ratio as claimed. Applicant is invited to amend the claims over the prior art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner McKinnon whose telephone number is 571-272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789